DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the filling of the Amendment on 12/06/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Brinkman (US 2009/0128109).
Regarding claim 1, Brinkman discloses (see figures 1-4) a method of operating a power converter (figure 4, part 100)(paragraph [0043]; DC/DC converter 100) comprising: driving current through an inductance (figure 4, part 108) in a first on cycle (figure 3, part first on cycle between t0-t1) of the power converter (figure 4, part 100)(paragraphs [0005]-[0006]; after t0 switching transistor 102 is switched on and the current through the coil 108 ramps up… when the current reaches its maximum at t1, the switching transistor 102 is switched off and the switching transistor 104 is ; comparing, by a comparator (figure 4, part 106), a signal (figure 4, part 106; left input signal from x) indicative of current (figures 2 and 3, parts Vx and IL) through the inductance (figure 4, part 108) coupled to a first input of the comparator (figure 4, part 106; left input signal from x) to a threshold applied to a second input of the comparator (figure 4, part 106; threshold applied to right input), and asserting a comparator output (figure 4, part 146) responsive to the signal indicative of current (figure 4, part 106; left input signal from x)  meeting the threshold (figure 4, part 106; threshold applied to right input); sampling (figure 4, part 140) a differential voltage (figure 4, part differential voltage between lower and upper input voltage at 140) across the first (figure 4, part 106; left input) and second inputs of the comparator (figure 4, part 106; right input), the sampling (figure 4, part 140) responsive to assertion of the comparator output (figure 4, part 146; through 144), and the differential voltage (figure 4, part differential voltage between lower and upper input voltage at 140) indicative of propagation delay and/or offset through the comparator (figure 4, part 106) (paragraphs [0046] and [0047]; the comparator 140 serves to generate either an incremental or a decremental offset signal that serve to either increment or decrement the offset of the comparator 106, respectively); and compensating the comparator (figure 4, part 106; through 142) in a second on cycle (figure 3, part second on cycle between t1-t2) for the propagation delay and/or offset based on the differential voltage sampled (figure 4, part differential voltage between lower and upper input voltage at 140) in the first on cycle (figure 3, part first on cycle between t0-t1), the second on cycle (figure 3, part second on  subsequent to the first on cycle (figure 3, part first on cycle between t0-t1)(paragraphs [0043]-[0048]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkman (US 2009/0128109), in view of Chen (US 2013/0009621).
Regarding claim 2, Brinkman discloses everything claimed as applied above (see claim 1). Further, Brinkman discloses (see figures 1-4) prior to the first on cycle (figure 3, part prior first on cycle between t0-t1) and during a period of time when the power converter (figure 4, part 100) is not supplying power to a load (figure 4, part load connected to upper node of 112). However, Brinkman does not expressly disclose shorting the first and second inputs of the comparator; measuring direct current (DC) offset of the comparator output during the shorting; and compensating the comparator for the DC offset.
Chen teaches (see figures 1-8) prior to the first on cycle (figure 4B, part prior to t1) and during a period of time when is not supplying power to a load (figure 4B, part Ro): shorting (figure 4A and 4B, part through on-time of S2[V2] before t1) the first and second inputs of the comparator (figure 4A and 4B, part 202; non-inverting and inverting inputs); measuring direct current (DC) offset of the comparator output (figure 4A and 4B, part 202; through 401 and C2) during the shorting (figure 4A and 4B, part through on-time of S2[V2] before t1); (figure 4A and 4B, part 202; through output of C1) (paragraphs [0040]-[0049]; can eliminate the input offset and improve the output accuracy by operation of automatic zero calibrator 301 eliminating the input offset).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Brinkman with the control features as taught Chen and obtain prior to the first on cycle and during a period of time when the power converter is not supplying power to a load: shorting the first and second inputs of the comparator; measuring direct current (DC) offset of the comparator output during the shorting; and compensating the comparator for the DC offset, because it provides more efficient and accurate offset compensation (paragraph [0007]).
Regarding claim 5, Brinkman discloses everything claimed as applied above (see claim 1). Further, Brinkman discloses (see figures 1-4) during the first on cycle (figure 3, part first on cycle between t0-t1), a first and second inputs of an amplifier of an error controller (figure 4, part upper and lower inputs of 140). However, Brinkman does not expressly disclose shorting, during the first on cycle, the first and second inputs of an amplifier of an error controller; measuring direct current (DC) offset of the amplifier of the error controller during the shorting; and compensating the amplifier of the error controller for the DC offset.
Chen teaches (see figures 1-8) shorting (figures 4A and 4B, part shorting through on-time of S2[V2] during t8-t9), the first and second inputs of an amplifier of an error controller (figure 4A part upper and lower inputs of 401); measuring direct current (DC) offset (figure 4A and 4B, part 202; through 401, S3[on-time] and C2) of the amplifier of the error controller (figure 4A part 401) during the shorting (figures 4A and 4B, part shorting through on-time of ; and compensating the amplifier of the error controller (figure 4A part 401; through C2) for the DC offset (paragraph [0047] and [0048]; the input offset of second operational amplifier 401 may be maintained at substantially zero in accordance with input offset information of second capacitor C2 when auto zero calibrator 301 begins to eliminate the input offset of first operational amplifier 202).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Brinkman with the control features as taught Chen and obtain shorting, during the first on cycle, the first and second inputs of an amplifier of an error controller; measuring direct current (DC) offset of the amplifier of the error controller during the shorting; and compensating the amplifier of the error controller for the DC offset, because it provides more efficient and accurate offset compensation (paragraph [0007]).
Regarding claim 6, Brinkman discloses everything claimed as applied above (see claim 1). Further, Brinkman discloses (see figures 1-4) compensation the comparator (figure 4, part 106; through 142) further comprises: driving a compensation voltage (figure 4, part compensation voltage at 142); and coupling the compensation voltage (figure 4, part compensation voltage at 142) to compensation inputs of the comparator (figure 4, part inputs of the 106; through 142), the compensation voltage (figure 4, part compensation voltage at 142) coupled to the compensation inputs of the comparator (figure 4, part inputs of the 106; through 142) during the second on cycle (figure 3, part second on cycle between t1-t2). However, Brinkman does not expressly disclose driving, during a first off cycle, a compensation voltage to a capacitor.
(see figures 1-8) compensation the comparator (figure 4A and 4B, part 202; through 401 and C1) further comprises: driving, during a first off cycle (figure 4A and 4B, part off cycle between t4-t5), a compensation voltage to a capacitor (figure 4A and 4B, part compensation voltage at C1 when S4[V4] in in on-state); and coupling the compensation voltage (figure 4A and 4B, part compensation voltage at C1 when S4[V4] in in on-state) to compensation inputs of the comparator (figure 4A and 4B, part inputs of 202 through C1), the compensation voltage (figure 4A and 4B, part compensation voltage at C1 when S4[V4] in in on-state)  coupled to the compensation inputs of the comparator (figure 4A and 4B, part inputs of 202 through C1) during the second on cycle (figure 4A and 4B, part second on-cycle after t5).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Brinkman with the control features as taught Chen and obtain compensation the comparator further comprises: driving, during a first off cycle, a compensation voltage to a capacitor; and coupling the compensation voltage to compensation inputs of the comparator, the compensation voltage coupled to the compensation inputs of the comparator during the second on cycle, because it provides more efficient and accurate offset compensation (paragraph [0007]).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkman (US 2009/0128109), in view of Horsky et al. (US 9,887,614), hereinafter Horsky.
Regarding claim 3, Brinkman discloses everything claimed as applied above (see claim 1). Further, Brinkman discloses (see figures 1-4) comparing (figure 4, part 106) the signal (figure 4, part 106; left input signal from x) indicative of current (figures 2 and 3, parts Vx and IL) to the threshold (figure 4, part 106; threshold applied to right input) further comprises comparing (figure 4, part  the signal (figure 4, part 106; left input signal from x) indicative of current (figures 2 and 3, parts Vx and IL) to the threshold (figure 4, part 106; threshold applied to right input). However, Brinkman does not expressly disclose comparing the signal indicative of current to the threshold being a peak current threshold at which the first on cycle ends.
Horsky teaches (see figures 1-10) comparing (figure 3, part comparator internally at 302; compare Isw1 vs. Iavg/Imax) the signal indicative of current (figure 3, part first the comparator internally at 302 that receive Isw1) to the threshold (figures 3 and 6A-6E, part the comparator internally at 302 that receive threshold Imax) further comprises comparing (figure 3, part the comparator internally at 302 that receive Isw1)  the signal indicative of current (figure 3, part the comparator internally at 302 that receive Isw1)  to the threshold being a peak current threshold (figures 3 and 6A-6E, part threshold Imax) at which the first on cycle ends (figure 6A-6E, part first on cycle ends at t3n) (column 4; lines 52-60; the current sensor module may be configured to detect when a first sensed current through the first switch [Isw1] during the time-on operating state equals a target current [Iavg=Is1] and upon such detection output a first comparison signal [CMP_Is1]. The system may also be configured so that the current sensor module is configured to detect when a second sensed current through the first switch [Isw1] during the time-on operating state equals a desired maximum current threshold [Imax=Is2] and, upon such detection, output a second comparison signal [CMP_Is2]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the comparator of Brinkman with the comparator (columns 3 and 4; lines 63-67 and 1-11).
Regarding claim 4, Brinkman discloses everything claimed as applied above (see claim 1). Further, Brinkman discloses (see figures 1-4) comparing (figure 4, part 106) the signal (figure 4, part 106; left input signal from x) indicative of current (figures 2 and 3, parts Vx and IL) to the threshold (figure 4, part 106; threshold applied to right input) further comprises comparing (figure 4, part 106) the signal (figure 4, part 106; left input signal from x) indicative of current (figures 2 and 3, parts Vx and IL) to the threshold (figure 4, part 106; threshold applied to right input). However, Brinkman does not expressly disclose comparing the signal indicative of current to the threshold being an average current threshold.
Horsky teaches (see figures 1-10) comparing (figure 3, part comparator internally at 302; compare Isw1 vs. Iavg/Imax) the signal indicative of current (figure 3, part the comparator internally at 302 that receive Isw1) to the threshold (figures 3 and 6A-6E, part the comparator internally at 302 that receive threshold Iavg=Is1) further comprises comparing (figure 3, part the comparator internally at 302 that receive Isw1)  the signal indicative of current (figure 3, part the comparator internally at 302 that receive Isw1)  to the threshold being an average current threshold (figures 3 and 6A-6E, part .
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the comparator of Brinkman with the comparator features as taught Horsky and obtain comparing the signal indicative of current to the threshold further comprises comparing the signal indicative of current to the threshold being an average current threshold, because it provides more efficient and accurate control to facilitate the use of low inductance coils, and converter modules which can operate, for a particular implementation, independent of a coil inductance, input voltage, and varying load conditions while maintaining the average current of the buck converter module (columns 3 and 4; lines 63-67 and 1-11).
Claims 7-9, 13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Horsky et al. (US 9,887,614), hereinafter Horsky, in view of Brinkman (US 2009/0128109).
Regarding claim 7, Horsky discloses (see figures 1-10) a packaged semiconductor device (figure 3, parts 300 and 350) that implements a driver for a direct current (DC) to DC power converter (figure 3, part 104)(column 8; lines 64 and 65; a buck converter module 104), the packaged semiconductor device (figure 3, parts 300 and 350) comprising: a comparator system (figure 3, part  defining a first input, a second input, and a comparator output (figure 3, part comparator internally at 302; compare Isw1 vs. Iavg/Imax), the first input (figure 3, part first input at the comparator internally at 302 that receive Isw1) coupled to a signal indicative of current supplied by the DC to DC converter (figure 3, part 104) to a load (figure 3, part 108a-n), and the second input coupled to a reference voltage (figure 3, part second input at the comparator internally at 302 that receive Iavg=Is1) (column 4; lines 52-60; the current sensor module may be configured to detect when a first sensed current through the first switch [Isw1] during the time-on operating state equals a target current [Iavg=Is1] and upon such detection output a first comparison signal [CMP_Is1]. The system may also be configured so that the current sensor module is configured to detect when a second sensed current through the first switch [Isw1] during the time-on operating state equals a desired maximum current threshold [Imax=Is2] and, upon such detection, output a second comparison signal [CMP_Is2]); a regulating controller (figure 3, part 318) configured to generate a pulse signal (figure 3, part S1) that controls supply of current to the load (figure 3, part 108a-n), and with asserted times of the pulse signal (figures 3 and 6A-6E, part S1; on-time between t0n and t3n) based on a value indication of current (figures 3 and 6A-6E, part sensing ISW1 current at current sensor 302) (columns 9 and 10; lines 65-67 and 1-7; a current sensor module 302 may be used to monitor the first switch current ISW1. Any known devices, modules, techniques or otherwise may be used to monitor the first switch current ISW1 during the “on” state of operation of the driver module  supplied to the load (figure 3, part 108a-n); the comparator system (figure 3, part comparator system internally at 302; compare Isw1 vs. Iavg/Imax) further comprises: a comparator (figure 3, part comparator internally at 302; compare Isw1 vs. Iavg/Imax) defining the first input, the second input, the comparator output (figure 3, part comparator internally at 302; compare Isw1 vs. Iavg/Imax), and a compensation input (figure 3, part compensation input Set_Is2 at 324 to comparator internally at 302; compare Isw1 vs. Iavg/Imax), the comparator (figure 3, part comparator internally at 302; compare Isw1 vs. Iavg/Imax) configured to compensate the first (figure 3, part first input at the comparator internally at 302 that receive Isw1) and second inputs (figure 3, part second input at the comparator internally at 302 that receive Iavg=Is1) based on the compensation input (figure 3, part compensation input Set_Is2 at 324 to comparator internally at 302; compare Isw1 vs. Iavg/Imax)(column 13, lines 56-67; upon receipt of difference signal ΔT, adjust module 322 adjusts the value of adjust signal Set_IS2 to correspondingly increase or decrease the value desired for the maximum LED current IMAX provided by the buck converter module 104 to the LED units 108a-n. As discussed above, by increasing or decreasing the value of IMAX, periods T1 and T2 may be adjusted as wells as the cycling frequency for the buck converter module 104, as controlled by the corresponding opening and closing of the first switch 116); a sample and hold circuit (figure 5, part sample and hold circuit generated by 501-516) defining a trigger input (figure 5, part trigger input 310a), a sample output (figure 5, part sample output 507d/509d), a first sample input (figure 5, part 306), and a second sample input , the sample and hold circuit (figure 5, part sample and hold circuit generated by 501-516) configured to sample a differential voltage (figure 5, part differential voltage between Vcc1 [T1] and Vcc2 [T2]) responsive to assertion of the trigger input (figure 5, part trigger input 310a; S1), and to apply the differential voltage (figure 5, part differential voltage between Vcc1 [T1] and Vcc2 [T2]) to the sample output (figure 5, part sample output 507d/509d) responsive to de-assertion of the trigger input (figure 5, part trigger input 310a; S1); an error controller (figure 5, part error controller generated by 518 and 322[figure 3]) defining an error input (figure 5, part upper and lower inputs terminals at 518) and a control output (figure 3, part  control output of 322 at 324), the error input figure 5, part upper and lower inputs terminals at 518) coupled to the sample output (figure 5, part sample output 507d/509d), and the control output (figure 3, part  control output of 322 at 324) coupled to the compensation input of the comparator (figure 3, part compensation input Set_Is2 at 324 to comparator internally at 302; compare Isw1 vs. Iavg/Imax); and the error controller (figure 5, part error controller generated by 518 and 322[figure 3]) configured to supply a compensation signal (figure 3, part compensation SIGNAL Set_Is2) on control output (figure 3, part  control output of 322 at 324) based on the differential voltage (figure 5, part differential voltage between Vcc1 [T1] and Vcc2 [T2]) over one or more cycles of the pulse signal (figures 3, 5 and 6A-6E, part S1), the compensation signal (figure 3, part compensation SIGNAL Set_Is2) to compensate the comparator (figure 3, part comparator internally at 302; compare Isw1 vs. Iavg/Imax) for propagation delay through the comparator (figure .
Horsky does not expressly disclose the first input coupled to a voltage indicative of current supplied by the DC to DC converter to a load; a first sample input coupled to the first input, and a second sample input coupled to the second input, the sample and hold circuit configured to sample a differential voltage across the first and second inputs responsive to assertion of the trigger input.
Brinkman teaches (see figures 1-4) a comparator system (figure 4, part system 106) defining a first input (figure 4, part 106; left input from x), a second input (figure 4, part 106; right input), and a comparator output (figure 4, part 146), the first input (figure 4, part 106; left input from x) coupled to a voltage (figures 2 and 4, part Vx at x) indicative of current supplied by the DC to DC converter (figures 2 and 3, parts Vx and IL) to a load (figure 4, part load connected to output at 112), and the second input coupled to a reference voltage (figure 4, part 106; threshold applied to right input); the comparator system (figure 4, part system 106) further comprises: a comparator (figure 4, part 106) defining the first input (figure 4, part 106; left input from x), the second input (figure 4, part 106; right input), the comparator output (figure 4, part 146), and a compensation input (figure 4, part compensation input at 106 wherein 142 input), the comparator (figure 4, part 106) configured to compensate the first (figure 4, part 106; left input from x) and second inputs (figure 4, part 106; right input) based on the compensation input (figure 4, part compensation input at 106 wherein 142 input) (paragraphs [0046] and [0047]; the comparator 140 serves to generate either an incremental or a decremental offset signal that serve to either increment or ; a sample circuit (figure 4, part 140) defining a trigger input (figure 4, part 144), a sample output (figure 4, part 142), a first sample input (figure 4, part lower input of 140) coupled to the first input (figure 4, part 106; left input from x), and a second sample input (figure 4, part upper input of 140) coupled to the second input (figure 4, part 106; right input), the sample circuit (figure 4, part 140) configured to sample a differential voltage (figure 4, part 140) across the first (figure 4, part 106; left input from x) and second inputs (figure 4, part upper input of 140) responsive to assertion of the trigger input (figure 4, part 144), and to apply the differential voltage (figure 4, part 140) to the sample output (figure 4, part 142) responsive to de-assertion of the trigger input (figure 4, part 144); and supply a compensation signal (figure 4, part 142) on control output based on the differential voltage (figure 4, part 140) over one or more cycles of the pulse signal (figure 4, part 144), the compensation signal (figure 4, part 142)  to compensate the comparator (figure 4, part 106) for propagation delay through the comparator (figure 4, part 106) (paragraphs [0043]-[0048]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the comparator system of Horsky with the comparator system as taught by Brinkman and obtain a comparator system defining a first input, a second input, and a comparator output, the first input coupled to a voltage indicative of current supplied by the DC to DC converter to a load, and the second input coupled to a reference voltage; a regulating controller configured to generate a pulse signal that controls supply of current to the load, and with asserted times of the pulse signal based on a value indication of current supplied to the load; the comparator system further comprises: a comparator defining the first input, the second input, the comparator output, and a compensation input, the (paragraph [0018]).
Regarding claim 8, Horsky and Brinkman teach everything claimed as applied above (see claim 7). Further, Horsky discloses (see figures 1-4) the sample and hold circuit (figure 5, part sample and hold circuit generated by 501-516) is configured to sample the differential voltage on the first and second inputs (figure 5, part differential voltage between Vcc1 [T1] and Vcc2 [T2]) during a first on cycle of the pulse signal (figure 6A-6E, part first on cycle between t0n-t3n); and wherein the error controller (figure 5, part error controller generated by 518 and 322[figure 3]) is further configured to supply the compensation signal (figure 3, part compensation SIGNAL Set_Is2) during a second on cycle of the pulse signal (figure 6A-6E, part second on cycle after t3n) based on the differential voltage figure 6A-6E, part first on cycle between t0n-t3n) (columns 15 and 16; 57-67 and 1-50).
Regarding claim 9, Horsky and Brinkman teach everything claimed as applied above (see claim 7). Further, Horsky discloses (see figures 1-4) the sample and hold circuit (figure 5, part sample and hold circuit generated by 501-516) is configured to sample the differential voltage on the first and second inputs (figure 5, part differential voltage between Vcc1 [T1] and Vcc2 [T2]) at a termination of a first on cycle of the pulse signal (figure 6A-6E, part at a termination of first on cycle in t3n); and wherein the error controller (figure 5, part error controller generated by 518 and 322[figure 3]) is further configured to supply the compensation signal (figure 3, part compensation SIGNAL Set_Is2) during a second on cycle of the pulse signal (figure 6A-6E, part second on cycle after t3n) based on the differential voltage (figure 5, part differential voltage between Vcc1 [T1] and Vcc2 [T2]) during sampled at a termination of the first on cycle of the pulse signal (figure 6A-6E, part at a termination of first on cycle in t3n) (columns 15 and 16; 57-67 and 1-50).
Regarding claim 13, Horsky and Brinkman teach everything claimed as applied above (see claim 7). Further, Horsky discloses (see figures 1-4) trigger input (figure 5, part trigger input 310a) of the sample and hold circuit (figure 5, part sample and hold circuit generated by 501-516). However, Horsky does not expressly disclose trigger input of the sample and hold circuit is coupled to the comparator output of the comparator.
Brinkman teaches (see figures 1-4) trigger input of the sample circuit (figure 5, part trigger input of 140 through 144) is coupled to the comparator output of the comparator (figure 5, part output 146 of 106).
(paragraph [0018]).
Regarding claim 15, Horsky discloses (see figures 1-10) a system (figure 3) for supplying power to a load (figure 3, part load generated by 122, 124 and 108a-n), comprising: a power converter (figure 3, part power converter generated by 116, 126 and 304); an inductive load (figure 3, part load generated by 122, 124 and 108a-n) coupled to the power converter (figure 3, part power converter generated by 116, 126 and 304); the power converter (figure 3, part power converter generated by 116, 126 and 304) comprises: a comparator system (figure 3, part comparator system internally at 302; compare Isw1 vs. Iavg/Imax)  defining a first input, a second input, and a comparator output (figure 3, part comparator internally at 302; compare Isw1 vs. Iavg/Imax), and the first input coupled to a signal (figure 3, part first input at the comparator internally at 302 that receive Isw1) indicative of current supplied by the power converter to the inductive load (figure 3, part load generated by 122, 124 and 108a-n)(column 4; lines 52-60; the current sensor module may be configured to detect when a first sensed current through the first switch [Isw1] during the time-on operating state equals a target current [Iavg=Is1] and upon such detection output a first comparison signal [CMP_Is1]. The system may also be configured so that ; a regulating controller (figure 3, part 318) configured to generate a pulse signal (figures 3 and 6A-6E, part S1) that controls supply of current to the load (figure 3, part load generated by 122, 124 and 108a-n), and with asserted times of the pulse signal (figures 3 and 6A-6E, part S1; on-time between t0n and t3n) based on a value indication of current (figures 3 and 6A-6E, part sensing ISW1 current at current sensor 302) (columns 9 and 10; lines 65-67 and 1-7; a current sensor module 302 may be used to monitor the first switch current ISW1. Any known devices, modules, techniques or otherwise may be used to monitor the first switch current ISW1 during the “on” state of operation of the driver module 300);  supplied to the inductive load (figure 3, part load generated by 122, 124 and 108a-n); wherein the comparator system (figure 3, part comparator system internally at 302; compare Isw1 vs. Iavg/Imax) is configured to: compare(figure 3, part comparator internally at 302; compare Isw1 vs. Iavg/Imax) , during a first on cycle (figure 6A-6E, part T1) of the pulse signal (figures 3 and 6A-6E, part S1), a signal indicative of current to the inductive load applied to the first input (figure 3, part first input at the comparator internally at 302 that receive Isw1) to a threshold applied to the second input (figure 3, part second input at the comparator internally at 302 that receive Iavg=Is1), and assert the comparator output (figures 3 and 6A-6E, part CMP_Is1) when the signal indicative of current meets (figures 6A-6E, part first input at the comparator internally at 302 that receive Isw1) or (figures 6A-6E, part second input at the comparator internally at 302 that receive Iavg=Is1 at t2n); sample a differential voltage (figure 5, part 518; differential voltage between Vcc1 [T1] and Vcc2 [T2]), and compensate (figure 3, part through Set_Is2 324) the comparator system (figure 3, part comparator system internally at 302; compare Isw1 vs. Iavg/Imax) in a second on cycle (figures 6A-6E, part T2), subsequent to the first on cycle (figures 6A-6E, part T2), for the propagation delay and/or offset based on the differential voltage (figure 5, part 518; differential voltage between Vcc1 [T1] and Vcc2 [T2]) (columns 15 and 16; 57-67 and 1-50).
Horsky does not expressly disclose the first input coupled to a voltage indicative of current supplied by the power converter to the inductive load; sample a differential voltage across the first and second inputs, the sampling responsive to assertion of a comparator output, and the differential voltage indicative of propagation delay and/or offset through the comparator system.
Brinkman teaches (see figures 1-4) a comparator system (figure 4, part 106) defining a first input (figure 4, part 106; left input from x), a second input (figure 4, part 106; right input), and a comparator output (figure 4, part 146), and the first input (figure 4, part 106; left input from x) coupled to a voltage (figures 2 and 4, part Vx at x) indicative of current supplied by the power converter (figures 2 and 3, parts Vx and IL)  to the load (figure 4, part load connected to output at 112); sample (figure 4, part 140) a differential voltage across the first and second inputs (figure 4, part differential voltage between lower and upper input voltage at 140), the sampling (figure 4, part 140) responsive to assertion of a comparator output (figure 4, part 146; through 144), and the differential voltage (figure 4, part differential voltage between lower  indicative of propagation delay and/or offset through the comparator system (figure 4, part 106) (paragraphs [0046] and [0047]; the comparator 140 serves to generate either an incremental or a decremental offset signal that serve to either increment or decrement the offset of the comparator 106, respectively); and compensate the comparator system (figure 4, part 106; through 142) in a second on cycle (figure 3, part second on cycle between t1-t2), subsequent to the first on cycle (figure 3, part first on cycle between t0-t1), for the propagation delay and/or offset based on the differential voltage (figure 4, part differential voltage between lower and upper input voltage at 140) (paragraphs [0043]-[0048]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the comparator system of Horsky with the comparator system as taught by Brinkman and obtain a comparator system defining a first input, a second input, and a comparator output, and the first input coupled to a voltage indicative of current supplied by the power converter to the inductive load; a regulating controller configured to generate a pulse signal that controls supply of current to the load, and with asserted times of the pulse signal based on a value indication of current supplied to the inductive load; wherein the comparator system is configured to: compare, during a first on cycle of the pulse signal, a signal indicative of current to the inductive load applied to the first input to a threshold applied to the second input, and assert the comparator output when the signal indicative of current meets or exceeds the threshold; sample a differential voltage across the first and second inputs, the sampling responsive to assertion of a comparator output, and the differential voltage indicative of propagation delay and/or offset through the comparator system; and compensate the comparator system in a second on cycle, subsequent to the first on cycle, for the propagation delay and/or offset based on the differential voltage, because it effectively compensate the (paragraph [0018]).
Regarding claim 16, Horsky and Brinkman teach everything claimed as applied above (see claim 15). Further, Horsky teaches (see figures 1-10) the comparator system (figure 3, part comparator system internally at 302; compare Isw1 vs. Iavg/Imax) compares the signal indicative of current (figure 3, part first the comparator internally at 302 that receive Isw1) to the threshold (figures 3 and 6A-6E, part the comparator internally at 302 that receive threshold Imax), the comparator system (figure 3, part comparator system internally at 302; compare Isw1 vs. Iavg/Imax) is further configured to compare the signal indicative of current (figure 3, part first the comparator internally at 302 that receive Isw1) to the threshold being a peak current threshold (figures 3 and 6A-6E, part the comparator internally at 302 that receive threshold Imax) (column 4; lines 52-60; the current sensor module may be configured to detect when a first sensed current through the first switch [Isw1] during the time-on operating state equals a target current [Iavg=Is1] and upon such detection output a first comparison signal [CMP_Is1]. The system may also be configured so that the current sensor module is configured to detect when a second sensed current through the first switch [Isw1] during the time-on operating state equals a desired maximum current threshold [Imax=Is2] and, upon such detection, output a second comparison signal [CMP_Is2]).
Regarding claim 17, Horsky and Brinkman teach everything claimed as applied above (see claim 15). Further, Horsky teaches (see figures 1-10) when the comparator system  compares the signal indicative of current (figure 3, part the comparator internally at 302 that receive Isw1) to the threshold (figures 3 and 6A-6E, part the comparator internally at 302 that receive threshold Iavg=Is1), the comparator system (figure 3, part comparator system internally at 302; compare Isw1 vs. Iavg/Imax) is further configured to compare the signal indicative of current (figure 3, part the comparator internally at 302 that receive Isw1) to the threshold being an average current threshold (figures 3 and 6A-6E, part the comparator internally at 302 that receive threshold Iavg=Is1) (column 4; lines 52-60; the current sensor module may be configured to detect when a first sensed current through the first switch [Isw1] during the time-on operating state equals a target current [Iavg=Is1] and upon such detection output a first comparison signal [CMP_Is1]. The system may also be configured so that the current sensor module is configured to detect when a second sensed current through the first switch [Isw1] during the time-on operating state equals a desired maximum current threshold [Imax=Is2] and, upon such detection, output a second comparison signal [CMP_Is2]).
Regarding claim 19, Horsky and Brinkman teach everything claimed as applied above (see claim 15). Further, Horsky teaches (see figures 1-10) a comparator (figure 3, part comparator internally at 302; compare Isw1 vs. Iavg/Imax) defining the first input, the second input, the comparator output (figure 3, part comparator internally at 302; compare Isw1 vs. Iavg/Imax), and a compensation input (figure 3, part compensation input Set_Is2 at 324 to comparator internally at 302; compare Isw1 vs. Iavg/Imax), the comparator (figure 3,  configured to compensate the first (figure 3, part first input at the comparator internally at 302 that receive Isw1) and second inputs (figure 3, part second input at the comparator internally at 302 that receive Iavg=Is1) based on the compensation input (figure 3, part compensation input Set_Is2 at 324 to comparator internally at 302; compare Isw1 vs. Iavg/Imax)(column 13, lines 56-67; upon receipt of difference signal ΔT, adjust module 322 adjusts the value of adjust signal Set_IS2 to correspondingly increase or decrease the value desired for the maximum LED current IMAX provided by the buck converter module 104 to the LED units 108a-n. As discussed above, by increasing or decreasing the value of IMAX, periods T1 and T2 may be adjusted as wells as the cycling frequency for the buck converter module 104, as controlled by the corresponding opening and closing of the first switch 116); a sample and hold circuit (figure 5, part sample and hold circuit generated by 501-516) defining a trigger input (figure 5, part trigger input 310a), a first sample input  (figure 5, part 306), a second sample input  (figure 5, part 308), and a sample output (figure 5, part sample output 507d/509d), the sample and hold circuit (figure 5, part sample and hold circuit generated by 501-516) configured to sample a differential voltage (figure 5, part differential voltage between Vcc1 [T1] and Vcc2 [T2]) responsive to assertion of the trigger input (figure 5, part trigger input 310a; S1), and to apply the differential voltage (figure 5, part differential voltage between Vcc1 [T1] and Vcc2 [T2]) to the sample output (figure 5, part sample output 507d/509d); an error controller (figure 5, part error controller generated by 518 and 322[figure 3]) (figure 5, part upper and lower inputs terminals at 518) and a control output (figure 3, part  control output of 322 at 324), the error input figure 5, part upper and lower inputs terminals at 518) coupled to the sample output (figure 5, part sample output 507d/509d), and the control output (figure 3, part  control output of 322 at 324) coupled to the compensation input of the comparator (figure 3, part compensation input Set_Is2 at 324 to comparator internally at 302; compare Isw1 vs. Iavg/Imax); and the error controller (figure 5, part error controller generated by 518 and 322[figure 3]) configured to supply a compensation signal (figure 3, part compensation SIGNAL Set_Is2) on control output (figure 3, part  control output of 322 at 324) based on the differential voltage (figure 5, part differential voltage between Vcc1 [T1] and Vcc2 [T2]) over one or more cycles of the pulse signal (figures 3, 5 and 6A-6E, part S1), the compensation signal (figure 3, part compensation SIGNAL Set_Is2) to compensate the comparator (figure 3, part comparator internally at 302; compare Isw1 vs. Iavg/Imax) for propagation delay through the comparator (figure 3, part comparator internally at 302; compare Isw1 vs. Iavg/Imax) (columns 15 and 16; 57-67 and 1-50).
Horsky does not expressly disclose the sample and hold circuit configured to sample a differential voltage across the first and second inputs responsive to assertion of the trigger input.
Brinkman teaches (see figures 1-4) the sample circuit (figure 4, part 140) configured to sample a differential voltage (figure 4, part 140) across the first (figure 4, part 106; left input from x) and second inputs (figure 4, part upper input of 140) responsive to assertion of the trigger input (figure 4, part 144).
(paragraph [0018]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horsky et al. (US 9,887,614), hereinafter Horsky, in view of Brinkman (US 2009/0128109), and further in view of Lalithmbika et al. (US 2010/0091525), hereinafter Lalit.
Regarding claim 10, Horsky and Brinkman teach everything claimed as applied above (see claim 7). Further, Horsky discloses (see figures 1-4) the error controller (figure 5, part error controller generated by 518 and 322[figure 3]) is further configured to create the compensation signal (figure 3, part compensation SIGNAL Set_Is2). However, Horsky does not expressly disclose using at least one control methodology from a group comprising: Proportional Integral Differential (PID) control; Proportional Integral (PI) control; integral-only control.
	Lalit teaches (see figure 10) using at least one control methodology from a group comprising: Proportional Integral Differential (PID) control; Proportional Integral (PI) control; integral-only control (figure 10, part 1002).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the error controller of Horsky with the error controller as taught by Lalit and obtain the error controller is further configured to create the compensation signal using at least one control methodology from a group comprising: (paragraph [0132]).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Horsky et al. (US 9,887,614), hereinafter Horsky, in view of Brinkman (US 2009/0128109), and further in view of Fernandez et al. (US 2019/0128932), hereinafter Fernandez. 
Regarding claim 11, Horsky and Brinkman teach everything claimed as applied above (see claim 7). However, Horsky does not discloses the compensation input of the comparator is a differential input comprising a first and second connections; and wherein the control output is a differential output comprising a first and second connections.
Brinkman teaches (see figures 1-4) the compensation input of the comparator (figure 4, part compensation input of 106 through 142) is an input comprising a first connection (figure 4, part connection through 142); and wherein the control output (figure 4, part output of 140) is an output comprising a first connection (figure 4, part output of 140; through 142).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the comparator system of Horsky with the comparator system as taught by Brinkman, because it effectively compensate the mismatch [delay and/or offset] in a subsequent duty cycle in order to dynamically adapt to various external conditions that may arbitrarily change during operation of the DC/DC converter (paragraph [0018]).
Fernandez teaches (see figures 1-4) the compensation input of the comparator is a differential input (figure 4, part compensation input of 108 through auxiliary inputs) comprising a first and second connections (figure 4, part auxiliary input connections); and wherein the control output is a differential output  comprising a first and second connections (figure 4, part control output from 124).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Horsky and Brinkman with the controller features as taught by Fernandez and obtain the compensation input of the comparator is a differential input comprising a first and second connections; and wherein the control output is a differential output comprising a first and second connections, because it provides more precise offset compensation (paragraph [0005]). 
Regarding claim 12, Horsky, Brinkman and Fernandez teach everything claimed as applied above (see claim 7). Further, Horsky discloses the sample output of the sample and hold circuit (figure 5, part sample and hold circuit generated by 501-516; outputs 507d and 509d) is a differential output comprising a first and second connections (figure 5, part connections 507d and 509d); and wherein the error input of the error controller (figure 5, part error controller generated by 518 and 322[figure 3]; inputs at 518) is a differential output comprising a first and second connections (figure 5, part inputs at 518).
Claims 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horsky et al. (US 9,887,614), hereinafter Horsky, in view of Brinkman (US 2009/0128109), and further in view of Chen (US 2013/0009621).
Regarding claim 14, Horsky and Brinkman teach everything claimed as applied above (see claim 7). Further, Horsky discloses (see figures 1-4) the error controller (figure 5, part error controller generated by 518 and 322[figure 3]) further comprises: an amplifier (figure 5, part 518) coupled to the sample output of the sample and hold circuit (figure 5, part sample output 507d and 509d); and the error controller (figure 5, part error controller generated by 518 and  configured during a first on cycle of the pulse signal (figure 6A-6E, part first on cycle between t0n-t3n), during a first off cycle of the pulse signal (figure 6A-6E, part first off cycle after t3n) and configured to drive the compensation signal (figure 3, part compensation SIGNAL Set_Is2) during the first off cycle (figure 6A-6E, part first off cycle after t3n). However, Horsky does not disclose a first capacitor; and a first switch coupled between the amplifier and the s capacitor; the error controller configured to make the first switch non-conductive during a first on cycle of the pulse signal, and the error controller configured to make the first switch conductive during a first off cycle of the pulse signal and configured to drive the compensation signal to the first capacitor during the first off cycle.
Chen teach (see figures 1-8) the error controller (figure 4A, part 301) further comprises: an amplifier (figure 4A, part 401) coupled to the sample output (figure 4A, part sample output at S1 and S2); a first capacitor (figure 4A, part C1); and a first switch (figure 4A, part S4) coupled between the amplifier (figure 4A, part 401) and the first capacitor (figure 4A, part C1); the error controller (figure 4A, part 301) configured to make the first switch non-conductive (figures 4A and 4B, part S4[V4]; non-conductive state between t3-t4) during a first on cycle of the pulse signal (figures 4A and 4B, part first on cycle between t3-t4), and the error controller (figure 4A, part 301) configured to make the first switch conductive (figures 4A and 4B, part S4[V4]; conductive state between t4-t5) during a first off cycle of the pulse signal (figures 4A and 4B, part first off cycle between t4-t5) and configured to drive the compensation signal (figure 4A, part compensation signal at C1) to the first capacitor (figures 4A and 4B, part C1) during the first off cycle figures 4A and 4B, part first off cycle between t4-t5).
(paragraph [0007]).
Regarding claim 18, Horsky and Brinkman teach everything claimed as applied above (see claim 15). However, Horsky does not expressly disclose the comparator system is further configured to: short the first and second inputs of the comparator system; measure direct current (DC) offset of the comparator output during the shorting; and compensate the comparator system for the DC offset.
Chen teaches (see figures 1-8) the comparator system (figure 4A and 4B, part comparator system generated by 301, 302 and 202) is further configured to: short the first and second inputs of the comparator system (figure 4A and 4B, part through on-time of S2[V2] before t1); measure direct current (DC) offset of the comparator output (figure 4A and 4B, part 202; through 401 and C2) during the shorting (figure 4A and 4B, part through on-time of S2[V2] before t1); and compensate the comparator system for the DC offset (figure 4A and 4B, part 202; through output of C1) (paragraphs [0040]-[0049]; can eliminate the input offset and improve the output accuracy by operation of automatic zero calibrator 301 eliminating the input offset).
(paragraph [0007]).
Regarding claim 20, claim 14 has the same limitations, based on this is rejected for the same reasons.
Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. 
Applicant’s argues on pages 9-12 of the Applicant's Response (“Applicant respectfully submits Brinkman fails to expressly or inherently teach such a method… Claim 1, by contrast, expressly requires the sampling of the differential voltage to be during the on cycle, "sampling a differential voltage across the first and second inputs of the comparator, the sampling responsive to assertion of the comparator output, and the differential voltage indicative of propagation delay and/or offset through the comparator; and compensating ... based on the differential voltage sampled in the first on cycle...”).
The Examiner respectfully disagrees with Applicant’s arguments, because Brinkman discloses sampling (figure 4, part 140) a differential voltage (figure 4, part differential voltage between lower and upper input voltage at 140) across the first (figure 4, part 106; left input) and second inputs of the comparator (figure 4, part 106; right input), the sampling (figure 4, part 140) responsive to assertion of the comparator output (figure 4, part 146; through 144), and the differential voltage (figure 4, part differential voltage between lower and upper input voltage at 140) indicative of propagation delay and/or offset through the comparator (figure 4, part 106) (paragraphs [0046] and [0047]; the comparator 140 serves to generate either an incremental or 
Applicant’s argues on page 12 of the Applicant's Response (“Changing the Brinkman comparators 106/140 to look for peak current or average current changes the principle of operation of Brinkman, and likely renders Brinkman inoperable”).
The Examiner respectfully disagrees with Applicant’s arguments, because the rejection is a 103 combination of Brinkman and Horsky. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Brinkman discloses comparing (figure 4, part 106) the signal (figure 4, part 106; left input signal from x) indicative of current (figures 2 and 3, parts Vx and IL) to the threshold (figure 4, part 106; threshold applied to right input) further comprises comparing (figure 4, part 106) the signal (figure 4, part 106; left input signal from x) indicative of current (figures 2 and 3, parts Vx and IL) to the threshold (figure 4, part 106; threshold applied to right input). Horsky teaches (see figures 1-10) comparing (figure 3, part comparator internally at 302; compare Isw1 vs. Iavg/Imax) the signal indicative of current (figure 3, part first the comparator internally at 302 that receive Isw1) to the threshold (figures 3 and 6A-6E, part the comparator internally at 302 that receive threshold Imax) further comprises comparing (figure 3, part the comparator internally at 302 that receive Isw1)  the signal indicative of current (figure 3, part the comparator internally at 302 that receive Isw1)  to the threshold being a peak current threshold (figures 3 and 6A-6E,  at which the first on cycle ends (figure 6A-6E, part first on cycle ends at t3n) (column 4; lines 52-60; the current sensor module may be configured to detect when a first sensed current through the first switch [Isw1] during the time-on operating state equals a target current [Iavg=Is1] and upon such detection output a first comparison signal [CMP_Is1]. The system may also be configured so that the current sensor module is configured to detect when a second sensed current through the first switch [Isw1] during the time-on operating state equals a desired maximum current threshold [Imax=Is2] and, upon such detection, output a second comparison signal [CMP_Is2]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the comparator of Brinkman with the comparator features as taught Horsky and obtain comparing the signal indicative of current to the threshold further comprises comparing the signal indicative of current to the threshold being a peak current threshold at which the first on cycle ends, because it provides more efficient and accurate control to facilitate the use of low inductance coils, and converter modules which can operate, for a particular implementation, independent of a coil inductance, input voltage, and varying load conditions while maintaining the average current of the buck converter module (columns 3 and 4; lines 63-67 and 1-11). Therefore, the combination of Brinkman and Horsky result in the claim invention. 
Applicant’s argues on pages 13-21 of the Applicant's Response (“Applicant respectfully submits that Horsky and Brinkman fail to teach or fairly suggest such a system… Set points against which comparisons are made are not compensations for propagation delay and/or offset - comparators can still make the comparisons in the presence propagation delay and/or offset. Thus, even if the teachings of Brinkman are precisely as the Office action suggests (not admitted), Horsky and Brinkman still fail to teach or fairly suggest "a comparator system ... to 
The Examiner respectfully disagrees with Applicant’s arguments, because the rejection is a 103 combination of Horsky and Brinkman. Horsky discloses a comparator system (figure 3, part comparator system internally at 302; compare Isw1 vs. Iavg/Imax) (column 4; lines 52-60; the current sensor module may be configured to detect when a first sensed current through the first switch [Isw1] during the time-on operating state equals a target current [Iavg=Is1] and upon such detection output a first comparison signal [CMP_Is1]. The system may also be configured so that the current sensor module is configured to detect when a second sensed current through the first switch [Isw1] during the time-on operating state equals a desired maximum current threshold [Imax=Is2] and, upon such detection, output a second comparison signal [CMP_Is2]); the comparator system (figure 3, part comparator system internally at 302; compare Isw1 vs. Iavg/Imax) further comprises: a comparator (figure 3, part comparator internally at 302; compare Isw1 vs. Iavg/Imax), and a compensation input (figure 3, part compensation input Set_Is2 at 324 to comparator internally at 302; compare Isw1 vs. Iavg/Imax), compensate the first (figure 3, part first input at the comparator internally at 302 that receive Isw1) and second inputs (figure 3, part second input at the comparator internally at 302 that receive Iavg=Is1) based on the compensation input (figure 3, part compensation input Set_Is2 at 324 to comparator internally at 302; compare Isw1 vs. Iavg/Imax)(column 13, lines 56-67; upon receipt of difference signal ΔT, adjust module 322 adjusts the value of adjust signal Set_IS2 to correspondingly increase or decrease the value desired for the maximum LED current IMAX provided by the buck converter module 104 to the LED units 108a-n. As discussed above, by increasing or decreasing the combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Therefore, the combination of Horsky and Brinkman result in the claim invention. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/C.O.R. /
Examiner, Art Unit 2839

	
	





	/THIENVU V TRAN/                                            Supervisory Patent Examiner, Art Unit 2839